Appellee moves the dismissal of the appeal herein because filed one day too late. The facts are the six months provided by statute for lodging appeals in this court expired on Sunday, August 26, 1934, and this appeal was lodged here on Monday following. Under authority of Bank of El Paso v. Neal, 181 Ark. 788,27 S.W.2d 1024, this appeal was lodged here one day too late and must be dismissed.
The view here expressed does not conflict with the opinion of this court in McNutt v. State, 163 Ark. 122,258 S.W. 1. In the case last cited we were dealing with a statute which required an act to be done within a certain number of days, whereas the statute here under consideration requires the act to be done within a certain number of months, and this marks the difference in construction and interpretation as determined by practically all, if not all, the courts.
Let the appeal be dismissed.